Citation Nr: 0512485	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include chronic obstructive pulmonary disease (COPD), 
chronic bronchitis, including as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDING OF FACT

A pulmonary disability, to include COPD or chronic 
bronchitis, is not related to active service.


CONCLUSION OF LAW

A pulmonary disability, to include COPD or chronic 
bronchitis, was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's December 2003 Remand, the Appeals 
Management Center (AMC) obtained private treatment records 
identified by the veteran; the veteran's claim was 
readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) as discussed in more detail 
below; and a supplemental statement of the case was issued.  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's December 2003 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In April 2001, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the April 2001 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to send to VA 
information describing additional evidence or the evidence 
itself.  The Board finds that the veteran was sufficiently 
put on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  In addition the Board notes that the April 
2001 notice letter, which preceded the February 2002 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and private 
treatment records identified by the veteran.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an 
examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As 
discussed in more detail below, there is only one incident 
noted in the service medical records when the veteran 
complained of cold, coughing quite a bit, and aching all 
over.  The Board finds this incident to be isolated and 
unrelated to the veteran's current COPD as the in-service 
cough was experienced in October 1968 and the veteran listed 
that he was treated for a lung disability in 1993, more than 
20 years later.  The Board, therefore, finds that the record 
contains sufficient evidence for a decision to be made on the 
claim.  

As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Service Connection

The veteran contends that he suffers from a pulmonary 
disability as a result of exposure to Agent Orange while 
stationed in Vietnam.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 
3.309(e), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the disease listed at 
38 C.F.R. § 3.309(e) shall be service-connected, even though 
there is no record of such disease during service.  38 C.F.R. 
§ 3.309(e).

a.	Entitlement to service connection for COPD as a 
result of exposure to herbicides on a presumptive 
basis under 38 C.F.R. § 3.307(a)(6)

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of §3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne ; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; Chronic lymphocytic 
leukemia; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and Soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e). 

The disease processes for which the veteran seeks service 
connection are not enumerated in 38 C.F.R. § 3.309(e). 
Accordingly, since the disease processes for which the 
veteran seeks service connection are not enumerated in 38 
C.F.R. § 3.309(e), the presumption of service connection 
under 38 C.F.R. § 3.307 does not apply.  McCartt v. West, 12 
Vet. App. 164 (1999).

Thus, the Board finds that service connection for a pulmonary 
disability, to include COPD or chronic bronchitis, on a 
presumptive basis, as the result of exposure to Agent Orange, 
is not warranted.

The fact that the veteran is not entitled to presumptive 
service connection under 38 C.F.R. § 3.307 (a)(6)(iii) does 
not preclude an evaluation as to whether the veteran is 
entitled to service connection for COPD or chronic bronchitis 
on a direct basis under 38 C.F.R. § 3.303.  

b.	Service Connection for COPD or chronic bronchitis 
on a direct basis under 38 C.F.R. § 3.303

In order to warrant service connection for COPD or chronic 
bronchitis on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  
 
The competent medical evidence of record shows that the 
veteran is currently diagnosed with both COPD and chronic 
bronchitis.  Thus, medical evidence of current chronic 
disabilities is shown by the evidence of record.  

Service medical records are absent complaints, findings or 
diagnoses of COPD or chronic bronchitis during service.  As 
noted in the introduction, there is evidence that the veteran 
presented in October 1968 with complaints of cold, coughing 
quite a bid, and aching all over.  There was also noted 
thick, yellow mucus coughed up and that the veteran smoked 1-
1/2 to 2 packs a day.  His temperature was 99 degrees, and he 
was prescribed CTM, Terpin Hydrate, and Aspirin.  

On the clinical examination for separation from service in 
November 1969, the veteran's lungs and chest were evaluated 
as normal and the chest x-ray was negative.  In addition, on 
the Report of Medical History completed by the veteran in 
conjunction with his separation examination, he indicated 
that he had never had asthma, shortness of breath, pain or 
pressure in chest, or a chronic cough.  

While the Board notes that the veteran had a cough in 
service, it was acute and transitory as evidenced by no 
subsequent reports or complaints of a pulmonary disorder 
while in service, including normal findings being reported at 
the time of his separation examination.  Thus, there is no 
medical evidence that shows that the veteran suffered from 
symptoms of COPD or chronic bronchitis during service.

There is similarly no competent medical evidence of record 
that links the veteran's pulmonary disability to any incident 
of service, including exposure to an herbicide agent.  Thus, 
the Board finds that service connection for a pulmonary 
disability, to include COPD or chronic bronchitis, on a 
direct basis is not warranted.

Although the veteran contends that his pulmonary disability 
is related to his service, as a layman he is not competent to 
offer opinions on medical causation and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

For the reasons and bases set out above, the Board finds that 
service connection for a pulmonary disability, to include 
COPD and chronic bronchitis, on either a presumptive basis as 
secondary to Agent Orange exposure, or on a direct basis, is 
not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a pulmonary disability, 
to include chronic obstructive pulmonary disease (COPD), 
chronic bronchitis, including as secondary to herbicide 
exposure, is denied. 



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


